Appeal from a judgment (denominated order) of Supreme Court, Cayuga County (Corning, J.), entered October 21, 2002, which dismissed the petition seeking a writ of habeas corpus.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly dismissed the petition seeking a writ of habeas corpus. We agree with petitioner that he properly commenced this special proceeding by filing the notice of petition and petition with the clerk of the court (see CPLR 304; Matter of Grant v Senkowski, 95 NY2d 605, 608-610 [2001]), and thus the court erred in determining that the proceeding was not properly commenced because petitioner failed to serve respondents and the Attorney General with the order to show cause issued thereafter by the court. The court directed that the order to show cause, petition and supporting affidavit be served on respondents and the Attorney General by regular mail. Petitioner’s failure to serve those documents as *1013directed in the order to show cause, however, deprived the court of personal jurisdiction over the parties, and “this fatal jurisdictional defect requires dismissal of the proceeding” (Matter of Bottom v Murray, 278 AD2d 817, 817 [2000]; see CPLR 3211 [a] [8]). Present — Pigott, Jr., PJ., Green, Scudder, Kehoe and Hayes, JJ.